Matter of Pepe v Pepe (2015 NY Slip Op 00767)





Matter of Pepe v Pepe


2015 NY Slip Op 00767


Decided on January 28, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
SANDRA L. SGROI, JJ.


2013-10796
2013-10799
 (Docket Nos. V-1901-13, V-1902-13)

[*1]In the Matter of Bryan Pepe, appellant, 
vKristin Pepe, respondent. (Proceeding No. 1) In the Matter of Kristin Pepe, respondent, Bryan Pepe, appellant. (Proceeding No. 2)


Wayne A. Gavioli, P.C., Nanuet, N.Y., for appellant.
Kristin Pepe, Naples, Florida, respondent pro se.
Christopher Widholm, New City, N.Y., attorney for the child.

DECISION & ORDER
Appeals from (1) an order of the Family Court, Rockland County (William P. Warren, J.), entered October 24, 2013, and (2) an order of that court entered October 25, 2013. The order entered October 24, 2013, granted the mother's application for an award of an attorney's fee. The order entered October 25, 2013, in effect, granted the mother's petition to modify the parties' judgment of divorce so as to, inter alia, permit her to relocate to Florida with the subject child.
ORDERED that the appeal from the order entered October 24, 2013, is dismissed as abandoned, without costs or disbursements; and it is further,
ORDERED that the order entered October 25, 2013, is affirmed, without costs or disbursements.
The appeal from the order entered October 24, 2013, must be dismissed as abandoned, as the father's brief does not seek reversal or modification of any portion of that order (see Roth v Roth, 116 AD3d 833).
The Family Court, upon weighing the appropriate factors set forth in Matter of Tropea v Tropea (87 NY2d 727), properly determined that the mother's proposed relocation to Florida with the child was in the child's best interests. The proposed relocation will provide financial security to the mother and the child, and the presence of the maternal grandparents in Florida will provide extended family support. In addition, since, at the time of the order, the child was not in school, there is no reason for concern that the proposed relocation will cause any significant disruption to his life.
The father's remaining contentions are without merit.
LEVENTHAL, J.P., HALL, AUSTIN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court